SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-27631 Franchise Holdings International, Inc. (Exact Name of Small Business Issuer as specified in its charter) Nevada 65-0782227 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 5910 South University Boulevard, C-18, Unit 165 Littleton, Colorado80121-2800 (Address of Principal Executive Offices, Including Zip Code) Registrant’s Telephone Number, including area code:(303) 220-5001 Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $.0.001 per share par value Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No þ. Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act Yeso No þ Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:o No: þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yesþ No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yesþ No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: approximately $450,000. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Common Stock, $0.001 par value – 2,840,864 shares, as of December 16, 2011. DOCUMENTS INCORPORATED BY REFERENCE. None. Franchise Holdings International, Inc. INDEX PAGE PART I Item 1. Description of Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 7 Item 4. (Removed and Reserved) 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 9 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A. Controls and Procedures 11 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers, and Corporate Governance 12 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13. Certain Relationships and Related Transactions 14 Item 14. Principal Accountant Fees and Services 14 Item 15. Exhibits, Financial Statement Schedules 14 Signatures 15 2 References in this document to “Franchise Holdings,” "us," "we," “our” or "Company" refer to Franchise Holdings International, Inc. unless the context indicates otherwise. Cautionary Statements under the Private Securities Litigation Reform Act of 1995 Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as “believes”, “anticipates”, “expects”, “intends” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. 3 PART I ITEM 1. DESCRIPTION OF BUSINESS. Narrative Description of the Business Our History We were originally incorporated as FSGI Corporation under the laws of the State of Florida in 1997 as a holding company for the purpose of acquiring Financial Standards Group, Inc. (FSG). That year FSGI Corporation acquired FSG, a Florida company organized in October 1989, to assist credit unions in performing financial services. FSG offered financial services to credit unions as a wholly-owned subsidiary until its sale in January 2000. On December 21, 1998, FSGI Corporation, at the time a publicly traded company trading on the OTCBB as FSGI, acquired all of the outstanding common stock of The Martial Arts Network On-Line, Inc., a wholly owned subsidiary of The Martial Arts Network, Inc. The Martial Arts Network On-Line, Inc., a company organized under the laws of the State of Florida, was developed in 1996 by its parent company The Martial Arts Network, Inc. as an electronic forum dedicated to promoting education and awareness of martial arts through its web site. Upon issuance of shares, and options to purchase shares of FSGI Corporation's common stock to The Martial Arts Network, Inc., that company became the controlling stockholder of FSGI Corporation. FSGI then changed its name to TMANglobal.com, Inc. ("TMAN") as the result of a merger between FSGI Corporation and The Martial Arts Network On-Line, Inc. on December 21, 1998. Franchise Holdings was incorporated in the State of Nevada on April 2, 2003. Franchise Holdings International, Inc. completed a merger with TMAN Global.com Inc. on April 30, 2003. This merger was in the nature of a change in domicile of the Florida corporation to the State of Nevada, as well as the acquisition of a new business. Since the inception of our current business operations, we have been in the business of acquiring franchise, license and distribution rights in new and emerging growth companies. 4 Operations General We are engaged in the business of marketing franchises. We currently possess such rights in a tanning and beauty salon. At the present time, we have no plans to raise any additional funds within the next twelve months. Any working capital will be expected to be generated from internal operations. However, we reserve the right to examine possible additional sources of funds, including, but not limited to, equity or debt offerings, borrowings, or joint ventures. Limited market surveys have never been conducted to determine demand for our products and services. Therefore, there can be no assur­ance that any of its objectives will be achieved. Nature of Products and Services Our principal activities are to acquire franchise, license and distribution rights in new and emerging growth companies. We currently have such rights to a tanning and beauty salon and are pursuing other franchise and business opportunities. We currently have franchise, license and distribution rights to Endless Summer Tan- founded in 1999, is a tanning, hair, and beauty salon. Markets We plan to continue to market ourselves through the internet and using traditional methods such as print and other media. Currently, we have a marketing strategy, which uses the media, along with our web site, to market our products nationwide. We plan to add new accounts through direct solicitation, mass e-mail marketing, and participation in franchise industry trade shows. Raw Materials The use of raw materials is not now a material factor in our operations. Customers and Competition The franchise business is a highly competitive and fragmented industry, with no one single company or group of companies having a large market share. Our operational activities focus primarily on the franchise sales business, in which there is a great deal of competition. We anticipate that competition will come from a number of sources, many of which will have greater resources than we do. All franchisors in the United States are potential competitors. There can be no guarantee that we will be able to compete successfully over the short term or long term. Employees Currently, we employ one full-time person, our President. We may hire additional employees in the future to facilitate anticipated growth projections.We reimburse our employee for all necessary and customary business related expenses. We have no plans or agreements which provide health care, insurance or compensation on the event of termination of employment or change in our control. 5 Proprietary Information We own no proprietary information. Government Regulation We believe that governmental regulation will not be significant to us now or in the future. Research and Development We have never spent any amount in research and development activities. Environmental Compliance We believe that we are not subject to any material costs for compliance with any environmental laws. How to Obtain our SEC Filings We file annual, quarterly, and special reports, proxy statements, and other information with the Securities Exchange Commission (SEC). Reports, proxy statements and other information filed with the SEC can be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Such material may also be accessed electronically by means of the SEC’s website at www.sec.gov. Our investor relations department can be contacted at our principal executive office at 5910 South University Boulevard, C-18, Unit 165, Littleton, Colorado 80121-2800. Our phone number is (303) 220-5001. Our website is www.fnhi.net. ITEM 1A. RISK FACTORS Smaller reporting companies are not required to provide this information. ITEM 1B. UNRESOLVED STAFF COMMENTS Smaller reporting companies are not required to provide this information. ITEM 2. PROPERTIES. We currently occupy office space on a rent-free basis from our President, Mr. A. J. Boisdrenghien. We have no equipment. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any material legal proceedings, nor is our property the subject of any material legal proceeding. ITEM 4. (Removed and Reserved). 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our shares of common stock are quoted on the Pink Sheets under the trading symbol FNHI. The shares became trading in 1999 but there is no extensive history of trading. The bid and asked prices have ranged between $0.11 and $1.01 during the last two fiscal years.The quotations reflect interdealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Holders As of December 16, 2011, there were 93 record holders of our common stock and there were 2,840,864 shares of our common stock outstanding. Stock Transfer Agent The stock transfer agent for our securities is Corporate Stock Transfer of Denver, Colorado. Their address is 3200 Cherry Creek Drive South, Suite 430, Denver, Colorado 80209. Their phone number is (303) 282-4800. Dividend Policy We have not previously declared or paid any dividends on our common stock and do not anticipate declaring any dividends in the foreseeable future. The payment of dividends on our common stock is within the discretion of our board of directors. Equity Compensation Plan Information We have no outstanding stock options or other equity compensation plans. Unregistered Sales of Equity Securities There were no unregistered sales of equity securities during the year ended September 30, 2011. Issuer Purchases of Equity Securities There were no repurchases of shares of the Company’s common stock during the three months ended September 30, 2011. 7 ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company,” we are not required to provide the information in this Item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements in this Management’s Discussion and Analysis of Financial Condition and Results of Operations that are not historical facts are forward-looking statements such as statements relating to future operating results, existing and expected competition, financing and refinancing sources and availability and plans for future development or expansion activities and capital expenditures. Such forward-looking statements involve a number of risks and uncertainties that may significantly affect our liquidity and results in the future and, accordingly, actual results may differ materially from those expressed in any forward-looking statements. Such risks and uncertainties include, but are not limited to, those related to effects of competition, leverage and debt service financing and refinancing efforts, general economic conditions, and changes in applicable laws or regulations. The following discussion and analysis should be read in conjunction with the consolidated financial statements and notes thereto appearing elsewhere in this report. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes included in this report. Results of Operations We had no revenue for the fiscal years ended September 31, 2011 or 2010. Operating expenses during the year ended September 30, 2011 totaled $11,908, consisting of professional fees and other miscellaneous costs.Operating expenses during the year ended September 30, 2010 totaled $13,555, consisting of professional fees and other miscellaneous costs. We had a net loss of $11,908 for the fiscal year ended September 30, 2011, compared to a net loss of $13,555 for the fiscal year ended September 30, 2010. We believe that overhead cost in current operations should remain fairly constant. Liquidity and Capital Resources. At September 30, 2011, we had no cash in the bank. Net cash used in operating activities was $(13,462) for the fiscal year ended September 30, 2011, compared to cash used by operating activities of $(12,074) for the fiscal year ended September 30, 2010. Cash flows used or provided by investing activities was $-0- for the fiscal year ended September 30, 2011, compared to $-0- for the fiscal year ended September 30, 2010. Cash flows provided by financing activities was $12,792 for the fiscal year ended September 30, 2011, compared to $12,744 for the fiscal year ended September 30, 2010.The amounts for each year represented contributions from our President and two shareholders. 8 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. Critical Accounting Policies Our discussion and analysis of results of operations and financial condition are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis, including those related to provisions for uncollectible accounts receivable, inventories, valuation of intangible assets and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The accounting policies that we follow are set forth in Note 2 to our financial statements as included in this prospectus. These accounting policies conform to accounting principles generally accepted in the United States, and have been consistently applied in the preparation of the financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. A smaller reporting company is not required to provide the information in this Item. 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. FRANCHISE HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2010 and 2011, And For The Period From March 12, 2001 (Inception of Development Stage) Through September 30, 2011 10 FRANCHISE HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) Financial Statements TABLE OF CONTENTS PAGE Reports of Independent Registered Public Accounting Firm
